AlleN, J.
(dissenting): The will is to be read as an entirety in the light of the circumstances of its formulation. The testatrix was survived by six children — three sons and three daughters. The son Carl mentioned in the fourth paragraph of the will was stricken with infantile paralysis when he was three or four months old. He is now forty-six or forty-seven years old. One of his sisters testified: “He has been a great care all his life and he requires a lot more care, a lot more than one realizes.” He can walk with a cane or by holding on to something, and has been in that condition since birth; he gets around with a wheel chair; his speech is impaired and it is hard to understand him when he talks; he eats at the table with the family but has some trouble in eating; he shaves himself and takes his bath with some difficulty.
The testatrix owned more than 1,700 acres of land. The following stipulated in the record shows the manner in which she attempted to provide for four of her children:
“It is stipulated and agreed by and between the parties hereto that at the time of the making of the will involved in this lawsuit that the said testatrix, Imkea Goellert Handevidt, deeded to her son, Otto Goellert, a half section of land, and to her son, Herman Goellert, a half section of land, and to her daughter, Ida Hand, a quarter section of land, and to her daughter, Esther *207Sewell, a quarter section of land, and that these deeds were delivered to the grantees immediately after the death of the said Imkea Goellert Handevidt.”
The provision made for the crippled child, Carl, is found in the following provisions of the will:
“Fourth: I give, devise and bequeath to my son Carl Goellert, a life estate in and to (description), and that upon the death of the said Carl Goellert, the said real estate is to descend to my children, Otto H. Goellert, Herman Goel-lert, Ida Hand and Esther Sewell, in fee simple, share and share alike. (Italics inserted.)
“Fifth: I further authorize and direct the trustees of Carl Goellert, herein-before created, the right to sell or encumber the real estate of my son Carl Goellert, but only upon the express provision that the personal property and money, in the trust fund created for my son Carl Goellert, be exhausted, and that such encumbrance or sale of real estate be essential for the proper keep and care of such son.” (Italics inserted.)
The argument of appellants runs thus: Under paragraph four of the will, Carl was given a life estate in 800 acres; under paragraph five, the trustees were authorized to sell or encumber the real estate of Carl; a life estate is real estate, therefore the trustees were only authorized to sell or mortgage the life estate of Carl. These contentions seem to have been adopted in the majority opinion. I am unable to agree.
It is asserted that a life estate in lands is real estate. This must be admitted. Under the common law, a life estate was a freehold estate, and all freehold estates were classified as real property.
Nor can it be disputed that paragraph four creates a vested remainder in his brothers and sisters there named. All this is obvious.
The question, however, is whether the vested remainder in the children of the testatrix and the life estate in Carl was liable to be divested by the power given to the trustees under paragraph five. That a vested remainder may be divested by the exercise of a power was recognized in Markham v. Waterman, 105 Kan. 93, 181 Pac. 621, cited in the majority opinion. (See, also, Faris v. Nickel, 152 Kan. 652, 107 P. 2d 721.)
The opinion of the court seems to turn on the meaning of the words “real estate” in paragraphs four and five. If we translate these words as used in paragraph four to mean “life estate,” it renders that paragraph utterly void of meaning, for then it would read: “the said life estate is to descend to my children,” etc. It is submitted that as there used the testatrix referred to the land in which she had given her son Carl a life estate. Did she use the same words in a different sense in paragraph five? Certainly not. *208The intention of the testatrix is not to be found in a mechanical construction of words. We must look to the circumstances, the problems that confronted the testatrix.
As I read this record, this mother was attempting to guard the future of her stricken child. In normal times the income from 800 acres of land might be sufficient. But suppose droughts and dust storms should come? Suppose the income should fail — was the child to become a charge on the other children or an object of public charity?
It is apparent from the record that the testatrix was a thrifty woman and had good business judgment. She knew that a mere life estate in her crippled child could not be sold at an adequate price, and she also knew that no prudent investor would loan money upon a title that would cease upon his death. Therefore, she appointed trustees for Carl and gave them power and authority to sell or mortgage the 800 acres of land — to do all things necessary for the caye and support of the stricken child. It seems clear that the words “real estate” in the fifth item had the same meaning as in the fourth item. It was a mere phrase to describe the fee simple estate in the 800 acres of land in which she had given Carl a life estate.
Another objection to the majority opinion is that it reaches no practical end. The complaint seems to be made that the trustees have violated their trust. The answer is that our district courts are courts of general equitable jurisdiction. The doors of the court are open. Trusts are the children of equity, and a court of equity will guard the rights of a beneficiary. An unworthy trustee will be removed. It was not necessary to destroy the interest of the child to carry out the dominant intention of the testatrix.